Citation Nr: 0917855	
Decision Date: 05/12/09    Archive Date: 05/19/09

DOCKET NO.  05-04 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed low back 
disorder.  



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from March 1992 to April 
2003.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the RO that 
denied the Veteran original claim of service connection for 
chronic low back pain.  

In June 2007, the Board remanded this issue for additional 
development and adjudication.  The matter has been returned 
to the Board for further review.  


FINDINGS OF FACT

The Veteran is shown to have developed chronic pain in 
service that as likely as not is due to probable recurrent 
low back strain.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
disability manifested by recurrent low back strain with 
chronic pain is due to injury that was incurred in active 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in May 2004, March 2006, October 
2007, the Veteran was furnished notice of the type of 
evidence needed in order to substantiate the claim, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the Veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The Veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the Veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the Veteran's service medical 
records, post-service medical treatment records, VA 
examinations, and statements submitted by the Veteran in 
support of the claim.  The Board also notes that this case 
has been remanded for additional development, to include a VA 
examination in connection with the Veteran's claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the Veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the Veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A..  


III.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, including arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  Further, 
service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the Board notes that the service treatment 
record shows that, in approximately 1999, the Veteran was 
moving a commo net bag and felt his back pop.  He reported 
having pain in his back for about two weeks after this 
episode.  

After service, the Veteran reported having back pain in June 
2005.  This treatment note indicates that the Veteran 
experienced low back pain after picking up a heavy object on 
the previous day.  He was indicated to have probable low back 
strain.  

The first VA examination is dated in December 2002.  The 
history of low back pain in service was noted.  After 
service, the Veteran indicated that he had pain every day as 
well as stiffness and soreness when he woke up in the 
morning.  Prolonged sitting and sitting up was noted to 
aggravate the pain.  

The Veteran denied muscle spasm in the back and indicated no 
radiation of pain.  He also noted episodes of increased pain 
approximately every three months.  After examination, the 
Veteran was diagnosed with chronic low back pain.  

The examiner, however, also noted that the Veteran's x-rays 
were normal and that there was insufficient clinical evidence 
to warrant and diagnosis of any acute or chronic disorder or 
residuals thereof.  

The Veteran was afforded an additional VA examination dated 
in February 2009.  The examiner indicated that the Veteran's 
claims file had been reviewed in connection with the 
examination.  The medical history was noted for the record, 
to include pain when moving commo netting in service.  He was 
noted to have been seen in service for complaints of low back 
pain.  

The examination was indicated to be normal other than mild 
distress.  He was noted to have been assessed with low back 
pain.  An x-ray study of the low back was indicated to show 
normal complete lumbar spine.  

After examination, the Veteran was diagnosed with history of 
low back pain without pathology.  The examiner indicated that 
the Veteran injured his lumbar spine in April 1999 and noted 
that there was an evaluation for low back pain prior to his 
discharge from the military.  

The examiner, however, found that there was insufficient 
evidence to suggest a chronic condition.  The examiner also 
indicated that he would have to speculate regarding whether 
any present back disability was caused by an injury during 
service.  

Based on this record, the Board finds the evidence to be in 
relative equipoise in showing that the Veteran developed 
chronic low back pain while on active duty that as likely as 
not is due recurrent low back strain.  

The December 2002 examiner also noted that an x-ray study was 
normal and that there was insufficient clinical evidence to 
support a diagnosis of an acute or chronic disorder or 
residuals thereof.  Likewise, the February 2009 examiner 
found insufficient evidence to suggest a chronic condition.  

However, neither examiner's findings serve to rule out the 
existence of chronic recurrent low back pain due to a strain-
type injury as noted shortly after service.  

By extending the benefit of the doubt to the Veteran, service 
connection is warranted.  

In reaching this conclusion, the Board notes that it is 
precluded from reaching its own unsubstantiated medical 
conclusions, and is instead bound on these matters by the 
medical evidence of record.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 
553 (1996) (en banc); in Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  


ORDER

Service connection for recurrent low back strain manifested 
by chronic pain is granted.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


